Sottthakt) J.
The defence set up by Wilson, was, that the logs and rails were cut on land belonging to him and Broum, carted to land belonging to himself, and that he took them from there. Suppose Brown had proved every fact on which the plaintiff relied ; it could not have helped his title to the land, nor put money into his pocket. The verdict could, in no case, have been given in evidence, either for or against him. Were it even *444alleged that he had aided Wilson in committing the tresit would not have taken his competency from him. it js not necessary *here, to cite cases to shew that wic- ..'... . . nesses, participes cnmmis and joint trespassers may be sworn. Brown was, in every respect, competent. He ought to have been sworn.
By the Court. Judgment must be reversed. Brown was a competent witness.
Judgment reversed.